Cuyahoga App. No. 98715, 2013-Ohio-1189. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
Upon consideration of the motion for admission pro hac vice of Ira L. Podheiser, it is ordered by the court that the motion is denied for failure to comply with Gov.Bar R. XII(2)(A)(6)(e). Within ten days of the date of this entry, counsel may file a renewed motion for pro hac vice admission that complies with all the requirements of Gov.Bar R. XII(2)(A)(6).